Citation Nr: 0901856	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Navy from June 1977 
to June 1981 and again from May 1988 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a October 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which increased the veteran's rating to 50 percent 
retroactively effective to April 29, 2003.


FINDING OF FACT

The veteran has a psychiatric disorder, most recently 
diagnosed as an adjustment disorder, manifested by mild 
social and occupational impairment.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for an acquired psychiatric disorder.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in July 2003, prior to initially adjudicating his 
claim in October 2003.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  He more recently was sent 
another letter in March 2006, which complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of him claim.  

The Board realizes the VCAA letter sent to the veteran in 
July 2003 does not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  In this regard, 
the July 2003 letter notified the veteran that medical or lay 
evidence must show a worsening or increase in severity of his 
psychiatric disability, but did not ask him about the effect 
that such worsening or increase has on his employment and 
daily life.  Nevertheless, this too is nonprejudicial.

To overcome the presumption of prejudice associated with a 
notice error, VA must establish that the purpose of the 
notice was not frustrated.  Sanders, 487 F.3d. at 889; see 
also Mlechick v. Mansfield, 503 F.3d 1340, 1346 
(Fed.Cir.2007) (noting that notice error is nonprejudicial if 
the "fundamental fairness of the adjudication" is not 
affected).  Here, by corresponding with VA the veteran has 
demonstrated actual knowledge of the relevant VA laws and 
regulations and what evidence must be submitted to 
substantiate his increased-rating claim.  In connection with 
his current claim he submitted statements in August 2004, 
October 2004, December 2004, February 2005, July 2005,  
August 2005, April 2006, and August 2007, which included 
detailed descriptions of how the veteran's psychiatric 
disorder affected his employment and his activities of daily 
life.  He is also represented by an accredited veteran's 
service organization, The American Legion, which presumably 
is knowledgeable of the relevant VA laws and regulations and 
competent to assist him.  So the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in August 2003 and 
January 2007.  These examination reports are adequate for 
rating purposes as they contain the required information to 
properly assess the severity of his psychiatric condition.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.




II.  Merits of the Claim

The veteran was service connected for a psychiatric disorder 
immediately following his discharge in January 2001.  The 
veteran's disability rating was increased to 50 percent in 
October 2003.  However, the veteran believes that the 50 
percent rating does not sufficiently compensate him for the 
extent of disruption caused by his condition.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to particular symptoms such as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

In this case, the veteran has undergone two VA evaluations 
for compensation purposes since filing his claim for 
increased rating.  An August 2003 VA evaluation diagnosed the 
veteran with a depressive disorder and assigned a GAF of 
about 60.  The examiner noted that the veteran was well-
groomed and oriented to person, place, and time.  The 
veteran's speech was coherent.  Neuropsychological testing 
showed no problem with the veteran's concentration or memory.  
He appeared agitated and made little eye contact.  The 
veteran reported that his second wife had recently asked for 
a divorce and that he was currently living with his sister.  
The veteran stated that he had stopped attending the job 
training program at the VA center because of an episode of 
angina. 

At the January 2007 VA evaluation, the evaluator disagreed 
with the veteran's earlier diagnoses of dysthymic disorder, 
bipolar disorder and PTSD because the veteran's dysthymia 
symptoms were transient and reactive, the veteran had gone 
more than a year without medication and suffered no 
decompensation, and the veteran's myocardial infarction was 
too mild to constitute valid PTSD stressor.  He stated that 
the veteran's condition is best characterized as an 
adjustment disorder.  The evaluator found the veteran to be 
well-groomed, oriented, and appropriately behaved.  He found 
appropriate thought processes and unimpaired judgement.  He 
noted only a slight memory impairment as to names, directions 
and recent events.  He assigned a GAF of 75.  (This 
evaluation report does include a notably inaccurate factual 
recitation in the "Other History" section.  It is stated 
that "since leaving the service, he has worked at the 
following jobs: Security guard for 5 years." There is no 
evidence in the record that the veteran has held any job for 
5 years.  He had held his most recent job for approximately 
three months prior to this evaluation. )

The veteran was also seen by the VA for treatment from 
January 2003 through November 2006.  These treatment records 
demonstrate that the veteran was well-groomed and oriented at 
all twelve visits documented.  The veteran had no consistent 
disturbance of mood or affect; he is described as angry, 
tense, sad, and pleasant at different sessions generally 
connected to a specific life stressor.  The veteran's thought 
processes were occasionally tangential, although at other 
times linear and logical.  The veteran was described as 
having fair judgement and insight at all sessions.  

The veteran's work history is fragmented.  After his 
discharge from service, the veteran was unemployed for almost 
two years, from January 2001 to October 2003.  From October 
2003 to February 2005, he had three positions lasting between 
four and eight months each.  The veteran worked for one 
employer for 15 months, from approximately May 2005 to 
September 2006, before quitting.  As of the last evaluation 
the veteran had been employed in security since November 
2006.

The veteran's social relationships are strained.  He has been 
married twice.  His first marriage lasted ten years, 1985-
1995, and produced three sons.  The veteran appeared to have 
no contact with his first wife or his sons except in the 
context of his outstanding child support obligation.  The 
veteran's second marriage lasted approximately two years, 
2001-2003.  The veteran had a girlfriend of two years as of a 
September 2006 treatment record.  The veteran appeared to 
have maintained a relationship with his older sister and had 
been living with her since September 2002. 

Based on the foregoing, the Board finds no basis to assess a 
disability rating higher than 50 percent.  Concerning the 
requirements for a higher 70 percent rating, the examiners 
did note some occupational and social impairments.  The 
veteran expressed some difficulty in maintaining 
relationships and in adapting to stressful circumstances.  
However, he was able to maintain a relationship with his 
older sister and had maintained a two-year romantic 
relationship with a woman as of his latest evaluation.  
Although the veteran had held at least 5 positions since 
leaving service in 2001, the veteran does not appear to 
suffer a complete occupational impairment.  The veteran also 
demonstrated an ability to function independently and without 
assistance in most aspects of his life.  For example, he 
demonstrated an ability to address issues relating to his 
housing (writing a letter to his landlord), and to his legal 
situation (seeking advice from a lawyer about his child 
support obligation).  There was no evidence that the veteran 
had any deficiencies in judgement, speech, impulse control, 
spatial orientation or personal hygiene.  Although the 
veteran has expressed suicidal thoughts on numerous occasions 
documented as early as 1979, he has consistently denied any 
intent or plan.  Taking into account all the objective 
manifestations of the veteran's condition, the veteran's 
level of impairment of functioning is not to such a degree 
that a 70 percent rating is warranted. 

In addition, the Board notes that the examination reports 
list GAF scores of 60-75.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 60-65 is 
indicative of "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  At worst, a GAF score of 60 at the lower end of this 
range indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).    

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.  See also VAOPGCPREC 10-95.  That said, while 
not altogether dispositive of the rating that should be 
assigned, the VA examiner's use of this descriptive language 
is nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.  

The veteran's GAFs of 60-75 are consistent with a disability 
rating of 50 percent.  While he does have mild symptoms 
associated with his psychiatric disorder, the examiners agree 
that he is functioning pretty well despite his symptoms.  The 
Board finds no basis to assign a higher disability rating of 
70 percent based on these assessments of the veteran's 
functioning.  

And, overall, for the reasons and bases discussed, the 
veteran has not demonstrated the level of symptoms required 
for a higher 70 percent rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) ((rating criteria provide guidance as to 
the severity of symptoms contemplated for each rating; they 
are not all-encompassing or an exhaustive list).  Moreover, 
the veteran has not met the requirements for a higher 70 
percent rating at any time since the effective date of his 
award.  So the Board cannot "stage" his rating.  See Hart, 
21 Vet. App. at 505.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.



III.  Consideration of Extraschedular Evaluation

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The veteran was employed as of the 
last evaluation in January 2007.  Although, the veteran 
appeared to have difficulty retaining employment for any 
extended period of time, the veteran did appear to be able to 
obtain new employment when he sought it.  Additionally, the 
veteran reported that he had voluntarily resigned from many 
of the positions that he had held.  There is also no 
indication that he has required frequent hospitalization for 
treatment of his psychiatric disorder.  Instead, all of his 
evaluation and treatment for his psychiatric disorder have 
been on an outpatient basis, not as an inpatient.  And, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  So the Board does not 
have to refer this case for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 50 percent for 
an acquired psychiatric disorder is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


